Appeal from a judgment of the Supreme Court, Erie County *1051(Penny M. Wolfgang, J.), rendered September 25, 2006. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree, grand larceny in the third degree, criminal possession of a forged instrument in the second degree and criminal possession of a controlled substance in the seventh degree.
It is hereby ordered that the judgment so appealed from is reversed on the law and a new trial is granted.
Memorandum: On appeal from a judgment convicting him upon a jury verdict of, inter alia, burglary in the second degree (Penal Law § 140.25 [2]), defendant contends that Supreme Court erred in permitting the prosecutor to exercise a peremptory challenge to exclude a black prospective juror. We agree. Following defendant’s Batson objection, the prosecutor explained that she excluded the prospective juror in question because (1) the prospective juror indicated that she had served on a jury in a criminal case “years ago” but could not recall what the case involved; (2) the prospective juror acknowledged that she knew people who used cocaine; and (3) the prospective juror’s son had been accused of a crime “years ago” and was not convicted. In response to the prosecutor’s explanation, defense counsel noted that another prospective juror had been accused of a crime and was not challenged by the prosecutor on that or any other ground. Likewise, defense counsel noted that another prospective juror admitted that he knew someone who used cocaine and that prospective juror also was not challenged by the prosecutor. Finally, defense counsel contended that the son of the challenged prospective juror, “not herself, twenty years ago in Family Court as a juvenile might have had something. And for the fact that she can’t remember something that she served on years ago, I don’t see how that’s relevant. I haven’t heard one race neutral explanation yet.” Upon the court’s denial of defendant’s Batson challenge, defense counsel asked the court to articulate the grounds for its ruling. In response, the court stated only that “[t]he grounds were quite sufficient as stated by the District Attorney,” and that “there is no pattern of discrimination.”
On the record before us, we agree with defendant that reversal is required based on the court’s denial of defendant’s Batson challenge. Trial courts are required to follow a three-step procedure in determining whether a peremptory challenge has been used to exclude a prospective juror based on race: “As a first step, the moving party bears the burden of establishing a prima facie case of discrimination in the exercise of peremptory challenges. Second, the nonmoving party must give a race-*1052neutral reason for each potential juror challenged. In step three, the court determines whether the reason given is merely a pretext for discrimination” (People v Smocum, 99 NY2d 418, 420 [2003]; see People v Payne, 88 NY2d 172, 181 [1996]). “The third step of the Batson inquiry requires the trial court to make, an ultimate determination on the issue of discriminatory intent based on all of the facts and circumstances presented” (Smocum, 99 NY2d at 422). That determination presents a “question of fact, focused on the credibility of the race-neutral reasons” (id.; see generally People v Allen, 86 NY2d 101, 110 [1995]), and thus great deference is accorded to the determination of the trial court (see Hernandez v New York, 500 US 352, 364-365 [1991]; People v Carter, 38 AD3d 1256, 1256-1257 [2007], lv denied 8 NY3d 982 [2007]) .
In this case, the prosecutor met her “quite minimal” burden at the second stage of the Batson inquiry (Payne, 88 NY2d at 183), inasmuch as she articulated three “facially neutral” reasons for excluding the prospective juror at issue (Allen, 86 NY2d at 109; see Smocum, 99 NY2d at 422). At that point, the court should have proceeded to the third step of the Batson inquiry, namely, “a determination of pretext” (Smocum, 99 NY2d at 423). Instead, however, the court summarily concluded that the prosecutor’s stated reasons for exercising the peremptory challenge in question were sufficient without determining whether those reasons “should be believed” (Hernandez, 500 US at 365; see Smocum, 99 NY2d at 422-423; see also Dolphy v Mantello, 552 F3d 236, 239 [2009]; Jordan v Lefevre, 206 F3d 196, 201 [2000]). The court’s acceptance of the prosecutor’s reasons without an assessment of credibility is particularly troublesome where, as here, the defendant rebutted each of the proffered reasons. Defendant rebutted two of the prosecutor’s race-neutral explanations by showing that similarly-situated prospective jurors were not challenged by the prosecutor. The remaining reason articulated by the prosecutor—that the prospective juror could not remember the specifics of a trial in which she had served as a juror more than a decade earlier— was not relevant to the prospective juror’s qualifications to serve in this case. Contrary to the prosecutor’s assertion that the prospective juror did not “remember what the verdict was” in the prior case the record reflects that the prospective juror was never asked such a question. Nonetheless, the court merely accepted the prosecutor’s explanations without determining whether those explanations were pretextual, a practice that, in our view, “falls short of a ‘meaningful inquiry into the question of discrimination’ ” (Smocum, 99 NY2d at 423, quoting Jordan, 206 F3d at 201). .
*1053Inasmuch as the court failed to make the requisite credibility determination at step three of the Batson inquiry, there is no basis upon which to defer to the trial court on this record (see Dolphy, 552 F3d at 239; Jordan, 206 F3d at 201). Although the dissent concludes that the prospective juror was not similarly situated to the other prospective jurors who ultimately were seated because those jurors did not possess all three characteristics cited by the prosecutor, neither the prosecutor nor the court articulated that ground as a basis for denying defendant’s Bat-son challenge. In our view, a post hoc justification for a party’s use of a peremptory challenge cannot excuse the failure of a trial court to engage in the requisite inquiry at the time of trial. As the Court of Appeals stated in Payne (88 NY2d at 183), trial courts “must in all cases make a step three pretext determination . . . [and it is] the trial courts’ responsibility to make a sufficient record to allow for meaningful appellate review that insures and reflects that each party fulfills its burden and has an opportunity for input.” That record should “reflect[ ] the basis for [the trial court’s] rulings” (id. at 184). Here, the court failed to make any determination on the record with respect to the issue of pretext. Even assuming, arguendo, that the court “implicitly determined” that the prosecutor’s explanations were not pretextual (People v Parker, 304 AD2d 146, 156 [2003], lv denied 100 NY2d 585 [2003]), we conclude that such a determination is not supported by the record in this case (cf. People v Robinson, 1 AD3d 985, 986 [2003], lv denied 1 NY3d 633 [2004], lv denied upon reconsideration 2 NY3d 805 [2004]).
We further note that the court also erred in denying defendant’s Batson challenge on the ground that there was “no pattern of discrimination.” It is well established that “a prima facie case may be made based on the peremptory challenge of a single juror that gives rise to an inference of discrimination” (Smocum, 99 NY2d at 422), and that the “[i]mproper removal of even a single juror may be a violation of equal protection” (id. at 423). We therefore reverse the judgment of conviction and grant a new trial (see People v Wilmot, 34 AD3d 1225, 1226 [2006], lv denied 8 NY3d 886 [2007]).
Although we are granting a new trial on Batson grounds and thus need not address the contention of defendant that he was deprived of a fair trial by prosecutorial misconduct, we nevertheless note our strong disapproval of the misconduct of the prosecutor on summation in improperly shifting the burden of proof onto defendant and in improperly vouching for the credibility of the People’s witnesses. Among other objectionable remarks, the prosecutor stated on summation that “[t]he only *1054way that you can find the defendant not guilty of burglary is if you believe that he falsely admitted to a crime that he didn’t commit.” The prosecutor also stated that, “to believe what [defendant] want[s] you to believe, you have to conclude that [two police detectives] are liars. Two police officers with forty years of experience between them . . . They’re going to come in here and perjure themselves on the stand, and risk prosecution themselves, for what? For this?”
Contrary to the further contention of defendant, we conclude that the court properly refused to suppress his statement to the police on the grounds that the statement was the product of an unlawful arrest and was obtained in violation of his Miranda rights. The record of the suppression hearing establishes that the police had probable cause to arrest defendant based upon information provided by an identified citizen informant and other witnesses (see People v Brito, 59 AD3d 1000 [2009], lv denied 12 NY3d 814 [2009]; People v Crews, 162 AD2d 462 [1990], lv denied 76 NY2d 854 [1990]). In addition, the record of the suppression hearing supports the court’s conclusion that defendant knowingly, voluntarily, and intelligently waived his Miranda rights before he made his statement to the police (see People v Shaw, 66 AD3d 1417, 1418 [2009], lv denied 14 NY3d 773 [2010]). Defendant failed to preserve for our review his challenge to the legal sufficiency of the evidence inasmuch as he made only a general motion for a trial order of dismissal (see People v Gray, 86 NY2d 10, 19 [1995]). In addition, viewing the evidence in light of the elements of the crime of burglary as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]).
In view of our determination with respect to the Batson issue, we do not address defendant’s remaining contentions.
All concur except Scudder, RJ., and Garni, J., who dissent and vote to affirm in the following memorandum.